DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/27/2022.
           Claims 1-20 are currently pending.
           Claims 1, 7-10, 12, 14, 15, and 17-19 have been amended.
            Claim 20 is newly added.
           Claims 1 and 15 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claim 15, taking claim 1 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…memory storing, for each reference object of a plurality of reference objects, an identity of the each reference object in association with predetermined reference signals corresponding to the each reference object, the predetermined reference signals indicating changes of the resonant frequencies of each inductive coil in the array of inductive coils caused by presence of the reference object proximate to the surface of the sensing apparatus; and processing circuitry configured to receive, from the sensing device, particular signals caused by presence of a particular object proximate to the surface of the sensing apparatus, the particular signal signals indicating changes of the resonant frequencies of each inductive coil in the array of inductive coils caused by the presence of the particular object; and compare the particular signals with the stored predetermined reference signals of the plurality of reference objects to determine an identity of the particular object among the plurality of reference objects whose identity is stored in the memory” in combination with all other elements as claimed in claim 1. 

        As to claim(s) 2-14 and 20, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 16-19, the claims are allowed as they further limit allowed claim 15.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Van Wageningen (U.S Pub. 20200328616) discloses  wireless power transfer system includes a power receiver (105) receiving a power transfer from a power transmitter (101) via a wireless inductive power transfer signal. The power transmitter (101) comprises a transmit power coil (103) generating the power transfer signal. A test signal coil (209) coupled to a test signal generator (211) generates a magnetic test signal. A plurality of spatially distributed detection coils (213) is coupled to measurement unit (215) generating a set of measurement values reflecting signals induced in the detection coils (213) by the magnetic test signal. A processor (217) determines a measurement spatial distribution of the measurement value where the spatial distribution reflects positions of the detection coils (213). A foreign object detector (219) detects a presence of a foreign object in response to a comparison of the measurement spatial distribution to a reference spatial distribution. The foreign object detector (219) is arranged to determine the reference spatial distribution in response to data received from the power receiving device (105) (see specification for more details).              Fukuzawa (U.S Pub. 20200076246) discloses metallic foreign object detector, used in a wireless power transmission system that transmits power using an alternating magnetic field, includes antenna coils that generate a vibration signal by receiving a magnetic field or current, one or more capacitors that constitute a resonance circuit together with each of the antenna coils, and a detection part that detects a metallic foreign object by sequentially using the antenna coils. The detection part has detection modes that detect the presence/absence of the metallic foreign object based on changes in mutually different characteristics of the resonance circuit. The detection part selects one mode from the detection modes in accordance with at least one of the power feeding state of the wireless power transmission system and the position of each of the plurality of antenna coils and performs the detection of the metallic foreign object in the selected detection mode (see specification for more details).
             Graham (U.S Pub. 20190326782) discloses a wireless power transmission system has a wireless power receiving device that is located on a charging surface of a wireless power transmitting device. The receiving device has a wireless power receiving coil and the transmitting device has a wireless power transmitting coil array. Control circuitry in the transmitting device uses inverter circuitry to supply alternating-current signals the coil array, thereby transmitting wireless power signals. Measurement circuitry coupled to the coil array makes impulse response measurements while the control circuitry uses the inverter circuitry to apply impulse signals to each of the coils. The control circuitry analyzes output from the measurement circuitry to detect the presence of a metal foreign object on the charging surface. In response to such a detection, the control circuitry reduces the power of subsequent impulse signals to minimize physical vibration and audible noise generated in the system by the metal foreign object. (see specification for more details).


Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/17/2022